Citation Nr: 1111467	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's service-connected major depressive disorder (depression), rated as 30 percent disabling prior to March 15, 2010 and as 50 percent disabling thereafter.

2.  Entitlement to an increased rating for the Veteran's service-connected residuals of a concussion, to include headaches and memory loss, rated as 10 percent disabling prior to March 12, 2004 and as 30 percent disabling thereafter.  

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to April 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Chicago, Illinois Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing has been associated with the claims folder.

Following that hearing, the Board remanded the Veteran's claim in July 2009.  The Board remanded the Veteran's claim in order that he may undergo a VA examination germane to each of his issues on appeal and that he be provided with notice that satisfied the Veterans Claims Assistance Act of 2000 (VCAA). 

The Appeals Management Center (AMC) provided the Veteran with updated notice in August 2009, and the Veteran underwent the requested VA examination with respect to his claim for an increased rating for depression in March 2010.  The Board thus finds there was substantial compliance with its July 2009 remand instructions with regard to that claim only.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  As the requested development has been completed with regard to that claim, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran did not undergo a VA examination relevant for his claim for an increased rating for his residuals of a concussion, the Board does not find substantial compliance with its remand orders.  The issues of entitlement to an increased rating for the Veteran's service-connected residuals of a concussion and entitlement to a TDIU are thus addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Over the course of the entire appeals period the Veteran's depression was productive of no more than occupational and social impairment with reduced reliability and productivity.  Evidence of occupational and social impairment, with deficiencies in most areas is not present.


CONCLUSIONS OF LAW

1.  Before March 15, 2010, the criteria for a disability rating of 50 percent have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9434 (2010).

2.  Over the entire appeals period, the criteria for a rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9434 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the procedural history of the Veteran's claims is instructive.  The Veteran was injured in September 1988 when he fell off of a forklift.  This incident led to his separation in April 1989.  A January 1990 rating decision established service connection for his residuals of a concussion.  Service connection for depression as secondary to his residuals of a concussion was granted in a January 2000 rating decision.  

The Veteran filed the claim at issue here in September 2004.  After he underwent a VA examination, the RO denied his claims in a March 2005 rating decision.  The Veteran filed a timely Notice of Disagreement.  The RO issued a Statement of the Case in April 2006.  In that Statement of the Case, the RO determined that the Veteran's memory loss was related to his residuals of a concussion, and thus increased his rating for that disability from 10 percent to 30.  The Veteran filed a timely Substantive Appeal.  He testified in a Travel Board hearing in May 2009, and the Board thereafter remanded the Veteran's claims.  The Veteran underwent a VA examination in March 2010, and based on the results of that examination, in a June 2010 decision the RO increased his rating for his service-connected depression from 30 percent to 50.  The case has now returned to the Board.  

The Veteran's depression has been rated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under that formula, a 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As outlined above, the RO has already determined that staged ratings are appropriate.  Accordingly, the Board shall review both the appropriateness of the date of the stage as well as the evaluations assigned. 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As stated above, the Veteran's depression has been rated as 30 percent disabling prior to March 15, 2010, and as 50 percent disabling thereafter.  For the reasons that follow, however, the Board determines that the Veteran's depression warrants a 50 percent rating over the entire appeals period.  

Again, under the General Rating Formula, a 50 percent rating is assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

The medical evidence shows that the Veteran suffered from many of these symptoms.  This evidence primarily comes from the Veteran's three VA examinations of January 2005, August 2006, and March 2010.  In those examinations, the Veteran was found to have a depressed mood, anxiety, sleep impairment, and memory loss.  The examiner from the Veteran's March 2010 VA examination stated that the Veteran's memory loss was stable and less than incapacitating.  She also wrote that the Veteran has maintained his employment and social involvement.  Each examination also described the Veteran as consistently neatly and casually dressed, with no evidence of an inability to maintain his hygiene.  He was oriented to person, place, and time.  He was never delusional, and he did not suffer from hallucinations.  He was never described as suffering from suicidal or homicidal ideation.  

Records of the Veteran's VA treatment show him to be suffering from similar symptoms.  These records show that the Veteran frequently complained of stress and confrontations at work, though these confrontations never became physical.  The Veteran also spoke of increased tension with his wife, though relations with the rest of his family remained good.  He also discussed his problems with memory and concentration.  

The lay evidence also shows the Veteran to be suffering from similar symptoms.  In his January 2005 examination, the Veteran spoke of arguing with his wife and suffering from insomnia and depression.  In his VA treatment, the Veteran often spoke of his difficulties with memory and concentration.  In a May 2009 statement, the Veteran described having conflicts with supervisors and managers at work.  In his May 2009 Travel Board hearing, the Veteran testified that he suffered from night sweats and insomnia.  He described his relationship with his wife as strained, and said that he suffered from memory problems and anxiety, but not panic attacks.  

In his March 2010 VA examination, the Veteran stated that he had trouble dealing with his wife and with his work.  He spoke of many problems with his memory and concentration, stating that he missed work because of his headaches.  He stated that though he seldom does things outside of his family, he does attend church and has a good relationship with his family.  Though the Veteran mentioned passive thoughts of suicide, he stated that he had no plans or intentions to take his own life.  

Based on this evidence, the Board finds that the Veteran suffers from many of the symptoms enumerated by the 50 percent rating, including impairment of short and long term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

More importantly, the Board finds that these symptoms have resulted in the occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating.  Though the Veteran spoke of increased conflict at work, he remained employed throughout the relevant period.  Further, the Veteran himself has attributed most of his problems at work to the headaches from which he suffers as a result of his residuals of a concussion, and the Board is remanding this claim in order to get a clearer picture of his current level of disability.  

The Veteran's GAF scores are also consistent with a 50 percent.  In his January 2005 examination, the Veteran was assigned a GAF range of 55-60.  The examiner from his August 2006 examination assigned a GAF score of 60, and the examiner from the Veteran's March 2010 examination assigned a GAF score of 55.  As stated above, a GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  These scores and the symptoms they describe are consistent with the 30 percent rating that the Veteran has been assigned.  Though VA treatment records from December 2005 and April 2007 assigned the Veteran a GAF score of 50, the Board notes that the symptoms leading to these scores were consistent with the symptomatology described above, and that the decrease in the scores was transient.  

An increased 70 percent rating would only be warranted with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

While the Veteran does display a difficulty in adapting to stressful circumstances, the Board notes that the Veteran displays few other symptoms described in the 70 percent rating.  He has never been found to suffer from obsessional rituals, his speech has always been described as coherent, he has no spatial disorientation, and he has not neglected his personal appearance and hygiene.  Further, though the Veteran described his relationship with his wife as strained, he is still married and describes a good relationship with the rest of his family, meaning that he does not have an inability to establish and maintain effective relationships.  

Further, the evidence does not support that the Veteran's symptoms have resulted in the level of occupational and social impairment required for the 70 percent rating.  The Veteran's GAF scores in the range of 50-60 are also higher than those associated with a 70 percent rating.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran's depression is manifested by sleeping problems, depressed mood, anxiety, and memory loss; these symptoms are all enumerated by the Diagnostic Code.  

The Board notes that the Veteran testified that he has missed many hours at work.  The Board need not consider whether this missed work warrants an extraschedular rating for this claim, however, as the Veteran attributes his absences not to his depression but instead to his residuals of a concussion.  The Veteran's claim for an increased rating for these residuals is being remanded in part so that an examiner may offer an opinion as to the effect that the Veteran's residuals have on his daily life, including his employment outlook.  The Board is thus satisfied that his service-connected depression does not result in marked interference with employment.  

As the Veteran's symptoms are already provided for in the applicable rating criteria and as his depression has not resulted in marked interference with employment, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that over the course of the entire appeals period, the Veteran's depression was productive of no more than occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board concludes that the criteria for a rating of 50 percent - but no higher - over the course of the appeals period have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.130, DC 9434.

Finally, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2004 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

While the Veteran's claim was on appeal, the Court of Appeals for Veterans Claims ruled that in an increased-compensation claim, the law requires certain information be provided to the Veteran.  This includes that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board acknowledges that the January 2005 letter sent to the Veteran does not fully meet the requirements of Vazquez- Flores and is not sufficient as to content and timing.  Nonetheless, such prejudice has been overcome.  Over the course of his appeal, the Veteran was provided with considerable correspondence regarding what was needed to support his claim, including letters of August 2008 and August 2009 that updated the Veteran as to all the requirements from the Vazquez-Flores case.  Additionally, the Veteran is represented by a national service organization that is intimately familiar with the adjudication of Veterans' claims.  Therefore, any notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran has undergone three VA compensation and pension examinations germane to his claim on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Prior to March 15, 2010, a 50 percent rating for the Veteran's service-connected depression is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

The criteria for a rating excess of 50 percent for the Veteran's service-connected depression is denied.


REMAND

In its July 2009 remand, the Board instructed the RO/AMC to provide the Veteran with an examination for both of his claims for an increased rating.  As discussed above, the Veteran underwent a VA examination for his depression in March 2010.  He was not, however, provided with an examination relevant to his claim for an increased rating for residuals of a concussion.  Therefore, his case must unfortunately be remanded again in order that he be provided such an examination.  

With regard to a claim of entitlement to a TDIU, the Board finds that this issue has been raised by the record but not yet adjudicated.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court clarified that a TDIU claim is part of a Veteran's increased rating claim where the Veteran claims unemployability due to his service-connected disability and the schedular rating is less than total.  Therefore, the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the AOJ for proper development and adjudication.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

Here, the record shows that the Veteran is service-connected for multiple disabilities.  His combined rating is 80 percent, and he has at least one disability rated higher than 50 percent.  He thus meets the schedular criteria for a TDIU.

Whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities has not been answered.  The Board notes that while the Veteran is employed, he states that he has missed hundreds of hours of work on account of his residuals of a concussion, and that he has been reprimanded for his absences in the past.  It is not clear whether the Veteran remains employed.  Given his history of absences that he attributes to a service-connected disability, the Board believes it proper to have an opinion offered as to whether the Veteran is able to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain and associated with the Veteran's claims folder all records of the Veteran's treatment for his service-connected residuals of a concussion from the Chicago VAMC or any other identified medical facility dated past July 2009.  If any such records are unavailable, then the Veteran should be advised of this fact and he should be afforded an opportunity to submit these reports on his own.

2.  The Veteran should be scheduled for a VA examination to determine the current severity of his service-connected residuals of a concussion.  The claims file and a copy of this remand must be made available to the examiner, and it should be noted in the report the examiner provides that the file was reviewed.  

The examiner should perform all necessary tests to determine the current nature of the Veteran's residuals of a concussion to include headaches and memory loss.  The examiner should specifically address the Veteran's periods of incapacitating episodes and the effect of his headaches and memory loss on his daily life.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The examiner who completes the above requested examination is also asked to evaluate whether the Veteran is able to secure and follow a substantially gainful occupation as a result of his service-connected disabilities. 

The examiner is advised that the Veteran is service-connected for the following disabilities: depression, rated as 50 percent disabling; postoperative residuals of a left hip fracture, rated as 30 percent disabling; residuals of a concussion to include headaches and memory loss, currently rated as 30 percent disabling; and a lumbosacral strain, rated as 20 percent disabling.  

The examiner should then provide an opinion as to whether the Veteran is able to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  Any necessary tests and studies needed to arrive at this opinion should be conducted.  As above, a clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

5.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


